DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12 are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12 rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi [US 20100041992 A1] in view of Abe [US 20150018684 A1].
As per claim 1, Ohuchi teaches an ultrasonic diagnostic apparatus (Ohuchi Fig 1), comprising a processing circuitry (Ohuchi Fig 1, items for processing, computing and image generation) configured to
with respect to pieces of image data of a plurality of cross sections passing through a heart of a subject that have been collected by ultrasonically scanning each of Ohuchi Fig 2 step s1 performed by ultrasound scanning using items 11, 13, 15, 17 of Fig 1.  ¶0048 “volume data in time series …over a period corresponding to at least one heart beat is collected with respect to, … or an entire heart”. This also implies plurality of cross sections are scanned), 
perform tracking processing including pattern matching to generate pieces of analysis information in each of which a cardiac wall motion of the heart in each cross section is analyzed (Ohuchi Fig 2 step s2, ¶0040 “The movement vector processing unit 32 tracks a movement position of a tissue by using pattern matching processing … obtains a distance (or a velocity) of each tissue based on the acquired movement position in each time phase.”  ¶0041 “The motion information arithmetic unit 33 generates a tissue motion information…”),
match time phases of the pieces of analysis information of the cross sections (Ohuchi ¶0041 “… a tissue motion information in accordance with each time phase based on the space-time distribution data output from the movement vector processing unit 32”  This implies matching tissue motion information with time phases), 
the pieces of analysis information of the cross sections being generated based on the tracking processing (Ohuchi ¶0040-¶0041, the tissue motion information is generated from distance / velocity data obtained from item 32). 
map the pieces of analysis information of the cross sections with the matched time phases on a polar coordinate system to generate a polar coordinate display image (Ohuchi ¶0037 “the image generation unit 21 maps calculated tissue motion information onto various kinds of images based on, … polar mapping”, ¶0052 “…to generate an MPR image, a polar mapping image, or a three-dimensional image in accordance with each time phase”), and
cause display of the polar coordinate display image (Ohuchi Fig 1 item 23, Fig 3). 
Ohuchi does not expressly teach individually scanning the cross sections, two-dimensional pattern matching, and matching starting points.
Abe, in an analogous field of medical imaging teaches individually scanning the cross sections (In view of applicant spec. page 14-15 examiner interprets it to mean scanning individually for A4C, A2C and A3C.  Abe ¶0143 “For example, the operator two-dimensionally scans each of the two or more sections selected from the sections for the apical four-chamber view (A4C), the apical two-chamber view (A2C), and the apical long-axis view (A3C) for the period of one or more heart beats sequentially.”) ,
two-dimensional pattern matching (Abe ¶0148 “processing including pattern matching between two-dimensional ultrasonic image data”), and 
matching starting points (Abe Fig 15B, ¶0150 “In the third embodiment…each group of two-dimensional ultrasonic image data with R-waves and P-waves as the reference time phases and with two-dimensional ultrasonic image data of the R-waves and P-waves at the head, for example. The volume information calculator 17b thus substantially matches the time phases between the group of the ultrasonic image data …” At the head, implies the groups of images are arranged with R wave, and P wave at the beginning /starting point as shown in Fig 15B).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill to modify apparatus in Ohuchi, by integrating techniques for ultrasound image capture and processing as in Abe.  The motivation would be to apply techniques for improving volume estimation precision (Abe ¶0173).
Ohuchi in view of Abe does not expressly teach matching only starting points.  From Abe it is understood that both R-wave and P-wave are used for matching, while, application specification refers to “only starting points” as R-wave only (See spec. page 22, lines 6-10).  However, this would be an obvious modification, since it only requires a programmer for setting comparison for R-wave instead of both R-wave and P-wave as in Abe.  The motivation for selecting fewer matching point, like only starting point would be to decrease computational constraint /complexity, at the expense of more accurate matching.  However it is conventionally known that the more data points used for analysis, the more the accuracy.  Hence whether to use multiple points as in Abe or only the starting point as in claim would be a design choice that optimizes accuracy of matching with computational constraint /complexity.
As per claim 2, Ohuchi in view of Abe further teaches wherein the processing circuitry generates a strain value that represents a strain of the cardiac wall of the heart or an arrival time value with which the strain value arrives at a predetermined threshold as the pieces of analysis information (Examiner chooses a strain value that represents a strain of the cardiac wall of the heart.  Ohuchi ¶0050 “tissue motion information group concerning, e.g., radial strain … As the heart wall motion information which can be a generation target, there are, e.g., motion information concerning a change in a wall thickness direction (radial displacement, a radial displacement rate, radial strain, or a radial strain rate)”). 
As per claim 12, it is directed to method of using apparatus of claim 1 and is rejected for same reasons over Ohuchi in view of Abe as discussed above.

Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi in view of Abe as applied to claim 1 above, and further in view of Abe‘674 [US 20120165674 A1].
As per claim 3, Ohuchi in view of Abe teaches claim 1 as discussed above, Ohuchi in view of Abe does not expressly teach wherein the processing circuitry generates the pieces of analysis information of the cross sections from the pieces of image data collected in different times of day, and matches the time phases of the pieces of analysis information of the cross sections in different times of day with a predetermined cardiac time phase as a reference. 
Abe’674 teaches wherein the processing circuitry generates the pieces of analysis information of the cross sections from the pieces of image data collected in different times (Abe’674 Fig 2, “first volume data group and the second volume data group” obtaining, ¶0087 “the first volume data group and the second volume data group are collected in a different period of time” means at different times) and matches the time phases of the pieces of analysis information of the cross sections in different times with a predetermined cardiac time phase as a reference (Abe’674“¶0089 “first motion information and the second motion information, which are displaying objects, such that they are substantially synchronized with each other in accordance with a cardiac phase”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill to modify apparatus in Ohuchi in view of Abe by integrating data collection and matching as in Abe’674.  The motivation would be to provide for three-dimensionally analyzing a difference in the interventricular wall motion synchrony, the interatrial wall motion synchrony, and the atrioventricular wall motion synchrony (Abe’674 ¶0008).
Ohuchi in view of Abe and Abe’674 does not expressly recite that the information is collected at different times of day.  However, the system in Abe’674 is capable of collecting and matching at different times as discussed above.  Data collected in synchronized with a cardiac phase.  Hence it is obvious to a person of ordinary skill in the art that temporal change may be calculated between any intervals including same day or different days.  
As per claims 4-5, Ohuchi in view of Abe teaches claim 1 as discussed above, Ohuchi in view of Abe does not expressly teach wherein the processing circuitry corrects the pieces of analysis information of the cross sections with a predetermined interval of a time between two cardiac time phases and maps the pieces of analysis information of the cross sections after correction on the predetermined polar coordinate system to generate the polar coordinate display image; or 
wherein the processing circuitry performs interpolation processing such that time intervals of the pieces of analysis information of the cross sections are fixed time intervals based on a predetermined interval of a time between two cardiac time phases and maps pieces of analysis information out of the pieces of analysis information of the cross sections after correction with the same time phases on the polar coordinate system to generate the polar coordinate display image with a frame rate corresponding to the predetermined time intervals. . 
Abe’674 teaches wherein the processing circuitry corrects the pieces of analysis information of the cross sections with a predetermined interval of a time between two cardiac time phases (Abe’674 ¶0097 “…the relatively-adjusted duration between the reference cardiac phases by a predetermined interval, by using a measured value … Consequently, the motion information generating unit 17a generates the first correction information and the second correction information.”) and maps the pieces of analysis information of the cross sections after correction on the predetermined polar coordinate system to generate the polar coordinate display image (Abe’674 ¶0111); or
wherein the processing circuitry performs interpolation processing (Abe’674 ¶0090) such that time intervals of the pieces of analysis information of the cross sections are fixed time intervals (Abe’674 ¶0091, dT1 and dT2) based on a predetermined interval of a time between two cardiac time phases (Abe’674 ¶0097 “plurality of relative elapsed times that are obtained by dividing the relatively-adjusted duration between the reference cardiac phases by a predetermined interval”) and maps pieces of analysis information out of the pieces of analysis information of the cross sections after correction with the same time phases on the predetermined polar coordinate system to generate the polar coordinate display image with a frame rate corresponding to the predetermined time intervals (Abe’674 ¶0111). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill to modify apparatus in Ohuchi in view of Abe by integrating data collection and matching as in Abe’674.  The motivation would be to provide for three-dimensionally analyzing a difference in the interventricular wall motion synchrony, the interatrial wall motion synchrony, and the atrioventricular wall motion synchrony (Abe’674 ¶0008).
As per claim 6, Ohuchi in view of Abe and Abe’674 further teaches wherein the processing circuitry causes display of the polar coordinate display image with a frame rate corresponding to the predetermined time intervals as a moving image (Abe’674 ¶0089 “control unit 18 illustrated in FIG. 1 controls to display of first correction information and second correction information … such that they are substantially synchronized with each other in accordance with a cardiac phase” ¶0087 “…a frame-rate setting may vary, resulting in a difference in the cardiac phase ”  Synchronizing solves this issue). 

Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi in view of Abe as applied to claim 1 above, and further in view of Proctor [US 20070276275 A1].
As per claims 8-10, Ohuchi in view of Abe teaches claim 1 as discussed above, Ohuchi in view of Abe does not expressly teach wherein the processing circuitry causes display of an index value representing a difference in cardiac cycles in the collection periods of the cross sections, wherein the processing circuitry causes display of the index value when the index value has exceeded a threshold, wherein the processing circuitry notifies information indicating that the index value has exceeded a threshold or causes display of the index value in an emphasized state when the index value has exceeded a threshold. 
Proctor teaches wherein the processing circuitry causes display of an index value representing a difference in cardiac cycles in the collection periods of the cross sections (Proctor ¶0054, displaying heart rate variability), wherein the processing circuitry causes display of the index value when the index value has exceeded a threshold (Proctor ¶0054 “if the HRV index was above a threshold, the computer could, in addition to display of the HRV index”), wherein the processing circuitry notifies information indicating that the index value has exceeded a threshold or causes display of the index value in an emphasized state when the index value has exceeded a threshold (Proctor ¶0054 “Patient needs CT scan”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill to modify apparatus in Ohuchi in view of Abe by integrating HRV displaying scheme as in Proctor.  The motivation would be to determine if more invasive and/or complex procedures are required (Proctor ¶0003). 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi in view of Abe as applied to claim 1 above, and further in view of Rafter [US 20070276239 A1].
As per claim 11, Ohuchi in view of Abe teaches claim 1 as discussed above, Ohuchi in view of Abe does not expressly teach wherein the cross sections are three cross sections of an apical two chamber, an apical three chamber, and an apical four chamber of the heart. 
Rafter teaches wherein the cross sections are three cross sections of an apical two chamber, an apical three chamber, and an apical four chamber of the heart (Rafter ¶0002). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill to modify apparatus in Ohuchi in view of Abe by integrating imaging perspectives as in Rafter.  The motivation would be to provide images for stress echocardiography (Rafter ¶0002).

Allowable Subject Matter
Claim 20 allowed over prior art of record.  It includes limitations previously objected as allowable.  
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons as discussed in previous Office Actions.

Information Disclosure Statement
9.	The information disclosure statement filed 03/04/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English translation, abstract nor explanation of relevance has been submitted for item AW.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793